Citation Nr: 0534206	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  99-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
hypertropic arthritis and degenerative disc disease of the 
cervical spine.

2.  Entitlement to service connection for a rating in excess 
of 20 percent for lumbosacral strain, with bilateral 
arthritis, degenerative disc disease, and compression 
radiculopathy.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 1972 
and from October 1973 to October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at a Board 
videoconference in November 2000.  

The issues on appeal were originally before the Board in 
March 2001 and June 2004 when they were remanded for 
additional evidentiary development.  


FINDINGS OF FACT

1.  The hypertropic arthritis and degenerative disc disease 
of the cervical spine is manifested by limitation of motion 
which equates to no more than moderate limitation of motion 
in the cervical spine.

2.  The lumbosacral strain, with bilateral arthritis, 
degenerative disc disease is manifested by loss of motion 
which equates to no more than moderate limitation of motion 
of the lumbar spine.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for hypertropic arthritis and degenerative disc disease of 
the cervical spine, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
5290 (2002).

2.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain, with bilateral arthritis, 
degenerative disc disease, and compression radiculopathy, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in July 2001, May 
2003 and June 2004 VCAA letters and the statement of the case 
have collectively informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the June 2004 VCAA letter the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
June 2004 regarding what information and evidence was needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claims.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on these claims have been accomplished 
and that adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claims, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The veteran also appeared at a hearing before the 
undersigned Law Judge.  Moreover, all available pertinent 
records, in service, private, and VA, have been obtained.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues being 
adjudicated by this appeal.  The Board finds that no further 
action is required by VA to assist the veteran with the 
claims.

Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  When amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of 
amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.  

The previous version of the rating criteria provided as 
follows: 

Under Code 5290, limitation of motion of the cervical spine 
is assigned a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 30 percent rating for severe limitation of 
motion.

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.  

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

The amended version of the rating criteria provides as 
follows:

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the following disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Codes 5235 to 5243 unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows: 1) 30 percent -- 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; 2) 40 
percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; 3) 50 percent -- Unfavorable ankylosis 
of the entire thoracolumbar spine; and 4) 100 percent -- 
Unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.  Note (2): 
(See also Plate V.)  For VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Note (3): In 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion stated in Note (2).  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  Note (4): Round each range of 
motion measurement to the nearest five degrees.  Note (5): 
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Note (6): Separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  5235 Vertebral 
fracture or dislocation  5236 Sacroiliac injury and weakness  
5237 Lumbosacral or cervical strain  5238 Spinal stenosis  
5239 Spondylolisthesis or segmental instability  5240 
Ankylosing spondylitis  5241 Spinal fusion  5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome Intervertebral disc syndrome 
(preoperatively or postoperatively) may be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Analysis

It is clear that the veteran continues to suffer cervical 
spine and lumbar spine impairment.  However, after reviewing 
the totality of the pertinent evidence, the Board finds that 
a rating in excess of 20 percent is not warranted for either 
the cervical spine disability or the lumbar spine disability.  
The pertinent clinical evidence of record includes complaints 
of chronic neck and back pain but these records do not 
document any significant limitation of motion of the cervical 
or lumbar spine.  Nor is there any evidence of any 
intervertebral disc syndrome symptomalogy.  There are 
frequent notations that the neck was found to be supple.  A 
March 1998 clinical record indicates that the cervical range 
of motion was good.  The only clinical record which includes 
objective evidence of limitation of motion of the spine was 
dated in June 1999.  At that time, private clinical records 
indicate that right lateral rotation was limited to 50 
degrees and subsequently to 55 degrees.  In February 2001, 
private X-rays of the thoracic and lumbar spine were 
interpreted as failing to reveal any evidence of fractures.  
Mild degenerative changes were present.  

The clinical records are devoid of any evidence indicative of 
incapacitating episodes the veteran experienced due to his 
cervical or lumbar spine disabilities.  There is no recent 
persuasive evidence in the clinical records which indicates 
that a physician has prescribed bed rest nor do the veteran's 
recorded complaints indicate such a level of impairment.

The preponderance of the evidence included in the VA 
examinations conducted in conjunction with this claim also do 
not support a rating in excess of 20 percent for the issues 
on appeal.  

At the time of the VA spine examination in September 1998, 
the veteran complained of back pain with radicular symptoms.  
He reported that he could only walk two blocks before back 
pain stopped him.  He also complained of continuous neck 
pain, stiffness and limitation of motion.  Gait was found to 
be antalgic at first then was reasonably brisk after the 
veteran got going.  Changes in position resulted in 
subjective and objective discomfort.  No muscle spasm was 
present.  Straight leg raising caused left buttock pain.  
Sensory testing was difficult to interpret.  The pertinent 
diagnoses were chronic neck and low back pain, lumbosacral 
degenerative disc disease and degenerative joint disease of 
the cervical and lumbar spine.  Range of motion testing for 
the cervical spine revealed forward flexion to 22 degrees; 
extension to 35 degrees with complaints of pain; left lateral 
flexion to 30 degrees with moaning; right lateral flexion to 
20 degrees with moaning; left lateral rotation to 40 degrees 
and right lateral rotation to 50 degrees.  Range of motion 
testing for the lumbar spine revealed forward flexion to 68 
degrees; extension less than 5 degrees; left lateral flexion 
18 degrees; right lateral flexion  10 degrees; left rotation 
less than 5 degrees; right lateral rotation less than 5 
degrees.  

Additionally, at the time of an October 1998 VA neurological 
examination, the reported that he was unable to stand for 
long periods of time due to pain in his back and legs.  The 
diagnosis was chronic neck and back pain and diffuse 
extremity pain.  The examiner opined that the veteran was 
significantly functionally impaired because of pain and 
limited mobility.  The examiner also opined that the 
veteran's psychological symptoms might impair his ability to 
give a more clear history.  

While the September and October 1998 VA examination reports 
demonstrates moderate to severe limitation of motion, other 
reports of VA examinations do not demonstrate this level of 
imparity.  

For example, a September 1998 VA examination resulted in the 
examiner's opinion that the veteran did not have any 
radicular symptoms in the lower extremities or any 
radiculopathy of the cervical spine.  It was opined that the 
veteran's chronic neck and back pain were probably related to 
myosfascial pain syndrome.  

At the time of a July 2002 VA examination, the veteran 
reported almost daily neck pain including flares with weather 
changes that could occur several times per month.  He 
complained of lower back pain with radiation to the lower 
extremities which increased with ambulation.  Neurological 
examination included subjective complaints of sensory changes 
in the lower extremities but this was noted by the examiner 
to not be consistent with any dermatome patterns.  No 
postural abnormalities were present and normal musculature 
was found.  The diagnoses were mild spondylosis of the 
cervical and lumbar spine.  The examiner found that the 
veteran had some limitation of mobility in the cervical spine 
which could affect his ability to obtain gainful employment.  
The examination report did not indicate that the veteran 
experienced any symptoms of intervertebral disc syndrome.  
The range of motion testing of the cervical spine revealed 
that forward flexion was somewhat limited; extension was to 
45 degrees with the examiner indicating that a normal range 
was 70-80 degree range; left and right lateral flexion and 
left and right rotation were all found to be normal.  Range 
of motion testing for the lumbar spine revealed that the 
veteran could bend forward and get the tips of his fingers to 
within 15 inches of the floor; extension was 20 degrees 
examiner alleges normal closer to 40-50; and left and right 
lateral flexion and left and right lateral rotation all being 
normal.  The Board finds the limitation of motion documented 
in the July 2002 examination report equates to, at most, a 
moderate loss of motion manifested primarily by limitation of 
extension of the cervical and lumbar spine.  

On VA examination March 2003, the veteran reported neck pain 
with occasional flares but he did not have any specific 
weakness.  He reported problems with excessive fatigability 
and pain worsening throughout the day.  He also reported he 
had some incoordination.  He reported that he was unable to 
participate in any gainful employment due to his functional 
loss in his cervical and lumbar spine.  The examiner 
specifically noted that there was no chronic wedge 
compression deformity of the L4 body.  

Range of motion testing of the cervical spine revealed that 
forward flexion was to 40 degrees; extension to 30 degrees; 
left lateral flexion to 15 degrees; right lateral flexion to 
22 degrees; left lateral rotation to 45 degrees; right 
lateral rotation to 35 degrees.  The examiner noted that the 
range of motion was less than what would be expected for a 
patient with a normal cervical spine the same age as the 
veteran.  The range of motion of the lumbar spine was forward 
flexion to 90 degrees; left lateral flexion to 20 degrees; 
right lateral flexion to 20 degrees; left rotation to 45 
degrees; right lateral rotation to 60 degrees.  The examiner 
found that the range of motion was limited and abnormal with 
normal rotations to being closer to 90 degrees and normal 
bending to 45 degrees.  The Board finds this limitation of 
motion equates to a moderate level of impairment primarily 
manifested by limitation of forward bending and rotation. 

In an addendum to the March 2003 examination report, the 
examiner noted that it was the veteran who opined that he was 
unable to work as a result of his physical condition.  With 
regard to any functional impairment, the examiner opined that 
the veteran should be rated for mild spondylosis of the 
cervical and lumbar spine.  In a June 2003 addendum, the 
examiner found that the veteran's sensory complaints were not 
manifestations of cervical or lumbar radiculopathy.  The 
Board notes the examiner who promulgated the March 2003 
addendum was specifically responding to a request for an 
opinion as to any functional loss the veteran may experience.  
The Board further notes the examiner indicated that the 
veteran should be rated for mild spondylosis of the cervical 
and lumbar spine.  When taken in the context of the opinion 
requested in conjunction with the examination, the Board 
finds that the examiner has characterized the functional loss 
the veteran experiences as mild.  This weighs against a grant 
of an increased rating based on the presence of pain on use 
or functional loss.  

At the time of the most recent VA examination which was 
conducted in June 2004, the veteran reported that his neck 
was okay most of the time but he had increased soreness and 
discomfort with weather changes or if he sleeps on it wrong.  
He reported that long driving would aggravate his neck.  
Flares lasted 3-4 days with gradual resolution.  He reported 
that he was fairly incapacitated and unable to do much work 
during flares.  He reported that he had a low back ache which 
was present most of the time which was exacerbated by 
movement such as twisting or heavy lifting, bending or 
stooping.  He could walk a couple of blocks without 
difficulty and was able to drive.  He could accomplish all 
his activities of daily living.  The veteran did not report a 
worsening of either back or neck pain but stated that they 
had remained steady.  Physical examination failed to reveal 
any muscle spasm.  The assessment was mild cervical 
spondylosis with no radicular symptoms and mild lumbar 
spondylosis.  The examiner noted that his examination results 
were slightly better than when the veteran was last tested 
for VA compensation purposes.  Significant fatigability and 
lack of endurance during repetitive motion testing was 
observed.  Comparison of X-rays revealed no change since the 
last examination in July 2002.   Based on X-ray examination, 
the examiner opined that the veteran's cervical and lumbar 
spine disabilities had not progressed significantly.  

Range of motion testing revealed that the range of motion of 
the cervical spine was forward flexion to 45 degrees; 
extension to 45 degrees with complaints of pain; left lateral 
flexion to 30 degrees; right lateral flexion to 45 degrees 
with complaints of pain; left lateral rotation to 45 degrees 
and right lateral rotation to 45 degrees.  Repetitive motion 
testing revealed lack of endurance, significant fatigability 
and pain at the end points of extension and right lateral 
flexion but he did not have any increased incoordination or 
weakness.  The range of motion of the lumbar spine was 
forward flexion to 90 degrees; extension to 20 degrees with 
complaints of pain; left lateral flexion to 25 degrees; right 
lateral flexion to 30 degrees; left rotation to 30 degrees 
with complaints of pain; and right lateral rotation to 30 
degrees with complaints of pain.  Repetitive motion testing 
of the lumbar spine revealed increased fatigability and 
weakness.  The range of motion for flexion decreased to 75 
degrees with pain complained of at the flexion end point 
only.  Pain was present at the end points of left and right 
lateral flexing.  

The Board finds the most recent VA examination demonstrates a 
limitation of motion of the cervical spine of left lateral 
flexion of 15 degrees and of a loss of approximately 35 
degrees of lateral rotation as well as limitation of in the 
lumbar spine of 15 degrees of extension and 5 degrees of left 
lateral flexion.  When fatigue is considered, the loss of 
flexion of the lumbar spine amounts to a 15 degrees 
limitation.  The Board finds these ranges of motion amount 
to, at most, a moderate level of impairment.  This is true 
even when functional loss as a result of pain on use or 
during flares is taken into account.  

The Board finds that the preponderance of the VA examinations 
demonstrate at most a moderate limitation of motion of the 
cervical and lumbar spine.  The Board finds increased ratings 
are not warranted for the cervical or lumbar spine 
disabilities based on limitation of motion under either the 
old or current rating criteria.  The Board acknowledges the 
veteran's complaints of cervical and lumbar spine pain.  
However, the application of 38 C.F.R. §§ 4.40,  4.45, and 
4.59 does not provide a basis for a higher evaluation.  The 
20 percent evaluations already assigned adequately compensate 
the veteran for his limitation of motion, other symptoms, and 
any functional loss.  See also Deluca, supra.

The Board notes that the medical evidence of record does not 
demonstrate any neurologic symptomatology associated with the 
veteran's spine disabilities to suggest a diagnosis of 
intervertebral disc syndrome.  There are numerous opinions 
from health care professionals indicating that the veteran 
did not experience any radiculopathy and there is no other 
evidence of record of the presence of any intervertebral disc 
syndrome symptomalogy.  Nor is there any competent evidence 
of record indicating that the veteran had any incapacitating 
episodes as a result of his cervical or lumbar spine 
disabilities.  The Board finds that increased ratings are not 
warranted under former Diagnostic Code 5243 and current 
Diagnostic Code 5293 based on intervertebral disc syndrome.  

There is no competent evidence of a diagnosis of ankylosis in 
the cervical or lumbar spine.  While the veteran does 
experience some limitation of motion as a result of his 
service connected disabilities, there is no competent 
evidence of record indicating that the limitation of motion 
of the cervical or lumbar spine equates to the equivalent of 
ankylosis.

The medical evidence does not demonstrate objective medical 
findings of severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, or abnormal mobility on forced motion which would 
allow for a grant of an increased rating under the rating 
criteria for evaluation of lumbosacral strain.

An evaluation in excess of 20 percent is also not warranted 
based on a combination of orthopedic and neurologic 
manifestations, as there is no evidence of record identifying 
separate neurological impairment which is attributed to the 
cervical or lumbar spine.  

Consideration of other Diagnostic Codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture to 
warrant a higher evaluation.  

The Board further finds that the veteran's testimony before 
the undersigned in November 2000 did not include any evidence 
of pertinent symptomalogy upon which an increased rating may 
be granted.  The veteran testified as to his back and neck 
pain.  He complained of limitation of motion but did not 
report any incapacitating episodes.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disabilities have resulted in marked 
interference with employment or necessitated any recent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decisions for either of the issues on appeal. 




ORDER

The appeal is denied.  



	                        
____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


